Citation Nr: 1500270	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A RO decision in October 2005 denied service connection for bilateral pes planus, finding that the evidence did not show that bilateral pes planus occurred in service, was caused by service, or manifested to a compensable degree within one year of service separation.

2.  The Veteran did not appeal the October 2005 rating decision denying service connection for bilateral pes planus after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Evidence received since the October 2005 rating decision denying service connection for bilateral pes planus that was not previously considered relates to the unestablished fact of a nexus between service and the current bilateral pes planus disorder.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service connection for bilateral pes planus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim to reopen service connection for bilateral pes planus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (reopening of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    



Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Bilateral Pes Planus

The Veteran seeks to reopen service connection for bilateral pes planus.  Specifically, the Veteran has provided two new medical opinions to support the contention that a current bilateral pes planus disorder began in service.  See July 2011 representative letter.

The Veteran filed a claim for service connection for bilateral pes planus in June 2005, which the RO denied in an October 2005 rating decision.  After being informed of the October 2005 rating decision and appellate rights in a November 2005 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the October 2005 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In the October 2005 rating decision, the RO denied service connection for bilateral pes planus, finding that the evidence did not show that bilateral pes planus occurred in service, was caused by service, or manifested to a compensable degree within one year of service separation (nexus to service).  The evidence at the time of the October 2005 rating decision included the Veteran's service treatment records, VA treatment records through December 5, 2000, private treatment records from 
Dr. L.C. through May 16, 2005, and the Veteran's written statements.  The evidence received since the October 2005 rating decision includes the Veteran's oral testimony from the October 2014 Board hearing, private medical statements from Dr. M.B. and Dr. E.K., VA treatment records through May 13, 2010, and additional written statements from the Veteran.

After reviewing the evidence received since the October 2005 rating decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for bilateral pes planus.  Specifically, the new evidence includes medical statements from Dr. M.B. and Dr. E.K. to support a finding that a current bilateral pes planus disorder began in service.  Dr. E.K.'s January 2010 statement addresses bilateral neuromas "dating back to the days of the [Veteran's] military service."  Dr. M.B.'s January 2011 statement relates to current foot pain "exacerbated by [the Veteran's] time in the military."  

Although neither statement directly discusses bilateral pes planus, the Veteran testified during the October 2014 Board hearing that bilateral foot pain - as opposed to strictly pes planus - began in service and has been continuous since its onset.  See Board hearing transcript at 5-7.  The Veteran also testified that there has been no intervening foot injury since service.  See id. at 8-9, 11.  This testimony, assumed to be credible for purposes of reopening, provides some evidence of continuous pain since service separation, suggesting that a bilateral foot disorder characterized by pain, which may include both bilateral pes planus and bilateral neuroma, began in service and that the pain in service shares the same source as the current foot pain.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other 

evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for bilateral pes planus.

ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral pes planus is granted.


REMAND

Service Connection for Bilateral Pes Planus

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for bilateral pes planus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA examined the Veteran's feet in March 2010.  The March 2010 VA examination report addressed diagnoses including tinea pedis, which was not found, and Morton's neuroma.  The VA examiner provided opinions related to these disorders, but no others.

An addendum to the March 2010 VA examination report was provided in June 2010.  The June 2010 VA examination report included diagnoses of "Morton's neuromas, pes planus, halux valgus [sic], and bunions resulting in hammertoes."  The VA examiner opined that none of these disorders could be related to service, but only provided a rationale for "abnormal toenails."  No rationale was provided for the other diagnosed foot disorders, including pes planus, which affect areas beyond the toenails.  The U.S. Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, both the March 2010 and June 2010 VA examination reports reflect that the Veteran's claims file, to include the service treatment records, was not reviewed, and neither examination report reflects a detailed medical history from the Veteran, to include the history of foot pain dating back to service.  See April 27, 2010 VA treatment record.

During the October 2104 Board hearing, the undersigned Veterans Law Judge agreed to hold the record open for an additional 60 says to allow the Veteran the opportunity to obtain an additional adequate medical opinion addressing the question of direct service connection for bilateral pes planus that is supported by a rationale.  At the Board hearing in October 2014, the undersigned Veterans Law Judge specifically advised the Veteran and representative that this was a direct service connection case rather than one of aggravation (of preexisting disability), and advised that any medical opinion should address the question of direct service connection (also referred to as direct service incurrence).  To date, no additional medical opinion or supporting rationale has been received to supplement the January 2010 and January 2011 private medical opinions addressing Morton's neuroma and foot pain, respectively.

The Board notes that the issue of service connection for tinea pedis, previously finally denied in May 2001 and again in June 2010, is not on appeal.

Accordingly, the issue of service connection for bilateral pes planus is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of the feet.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.  If possible, the examination should be conducted by a different examiner than the one who provided the March 2010 examination and June 2010 addendum opinion.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the Veteran's current bilateral pes planus, or any other current bilateral foot disorder not of the skin, had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?

For the purpose of providing the requested opinions, the VA examiner should acknowledge the Veteran's July 1977 in-service complaint of bilateral foot pain for one month, and the Veteran's history of marching, running, and walking in service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the remanded issue should be readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


